Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1, 3-8, 10-15, and 17-20 are pending.
Claim 2, 9, 16 are cancelled.

Claim Objections
Claim 1, 8, and 15 are objected to because of the following informalities:  ‘a social/organizational context which captures relationships between users …’ should read ‘a social and organization context which captures relationship between users …’.  A social/organizational context can be interpreted as a social or organizational context thus can be confused with a social and organizational context which disclosed in the paragraph 0033 and 0034. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The claim 1, 3, 5, 8, 10, 12, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0364534 A1) in view of Pingali (US 2017/0004279 A1), and further in view of DeStefano (Destefano, 2016, “Improving Enterprise Data Governance Through Ontology and Linked Data”).

Regarding claim 1, Zhang teaches a computer system for unified data governance ([Zhang, Fig 3]), comprising:
one or more computer devices each having one or more processors and one or more tangible storage devices; and 
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors ([Zhang, 0095-0096] “The embodiments of the devices, systems and methods described herein may be implemented in a combination of both hardware and software. These embodiments may be implemented on programmable computers, each computer including at least one processor, a data storage system (including volatile memory or non-volatile memory or other data storage elements or a combination thereof), and at least one communication interface … there may be a combination of communication interfaces implemented as hardware, software, and combination thereof”, since program code is applied to input data to perform function, generate output, there must be a embodied program), the program instructions comprising instructions for: 
a machine learning framework in communication with a suite of enterprise application servers via one or more connector components ([Zhang, Fig. 1; 0043] “Graph system 100 receives data from data sources 102 and/or user devices 108 via network 106. Graph system 100 can also be installed directly on user device 108 and access data stored on the user device 108. Graph system 100 stores, processes, and provides analysis on the data to fulfill commands from user devices 108 and a layer of packaged solutions 110 for different application areas”, Application servers are mere applications, thus applications used in data source 102 and external system 104 of Fig.1 encompasses the application servers), wherein the machine learning framework populates a context graph with to-be-governed data from the suite of enterprise application servers ([Zhang, 0045] shows that the machine learning may be used to detect connection patterns and build algorithm which will be used by analytic engine, which is required to figure out how to connect input data. Machine learning engine is involved in populating the context graph, by detecting patterns of the graph, and [Zhang, 0048] “For data sources 102 that are stored in external systems 104, graph system 100 does not duplicate data in order to restructure them as graphs”, explains that the machine learning framework populating data structure with to-be governed data from external sources. [Zhang, 0057] “a graph search query may require the computation of graph community detection and recommendation based on community information. Analytic engine 204 processes a higher-level user query to determine any associated underlying graph algorithms required for computing the results to respond to the query”, Context graph is a recommendation system, and Zhang has graph community detection and recommendation system to respond to the user input query). 
Zhang failed to teach trains a plurality of machine learning models based on user-defined parameters, and persists properties of the plurality of machine learning models back to the context graph, wherein the context graph comprises a usage context which captures activity on data, a business context which captures practices of a business unit and a social/organizational context which captures relationships between users comprising users following each other on a social network and organization membership.
Pingali teaches trains a plurality of machine learning models ([Pingali, 0031] “A machine learning module 110 is shown, which includes a big data engine 108 coupled to an initial data module 101, a reinforcement learning module 102, and a corrective learning module 103”, teaches the plurality of machine learning models) based on user-defined parameters ([Pingali, 0036; Fig. 5] “The user input module 210 enables the big data engine 208 to create a context for the individual in terms of the individuals age, location, health plan, health grade and also will have the ability to take historical explanation of benefits to ascertain a health grade which is a combination of the health conditions that an individual may have as well as the different interactions the individual has with healthcare providers. The big data engine 208 analyzes large amounts of data collected, which generates large graphs requiring special processing techniques. The large graphs result in a healthcare expenditures module 226, which projects health care expenditures over an individual’s lifetime”, the Figure 5 shows the communication between big data engine and user input. After user reviews calculations and changes the input data, big data engine revises its calculation (i.e. training)), and persists properties of the plurality of machine learning models back to the context graph ([Pingali, 0036 and 0031] “Both the reinforcement learning module 102 and the corrective learning module 103 will update the high level knowledge graph that is created from the series of deep learning activities on the event data”, knowledge graph is used to store related entities, such as objects, events, and abstract concepts, which corresponds to the context graph, which groups the closely related entities).
wherein the context graph comprises a usage context which captures activity on data, a business context which captures practices of a business unit and a social/organizational context which captures relationships between users ([Pingali, Fig 3; 0047] “FIG. 3 is a schematic diagram 300 for an example usage profile. Specifically, FIG. 3 shows a representation of the event data or health care service usage by a single individual”, Pingali discloses the context graph with usage context which captures activity on data, for example, Doctor’s Visit and Specialist Visit. [Pingali, Fig 4; 0049] “FIG. 4 is a schematic diagram 400 for an example contextual representation of healthcare service consumption data with personal factors. Specifically, the data generated in FIG. 3 is used with a grouping of different individuals who have similar health and similar personal factors. For example, these personal factors can include location, health care service consumption, plan information, etc., by using structural information stored within a graph by virtue of relationships between the nodes. FIG. 4 connects various individual usages and connects the usages with shared personal factors that represents a context”, discloses the usage context and business context which captures amount of consumption, and relationships between users. [Pingali, 0041] “The dynamic database module 216 also creates a belief network that synthesizes the event data and identifies causal relationships between the plan factors, health factors and location factors and the individual trajectories over time. Thus, the dynamic data base module 216 creates a knowledge domain of the different characterstics of an individual, taking into consideration individual interactions and how Such interactions relate to the health and cost progression over time”, discloses the social/organizational context.).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having both the teaching of Pingali and Zhang to implement the function of Pingali into the apparatus of Zhang to have wherein using the application server, context graph, user defined parameter, and persisting properties to the graph. The motivation to do so is to give more precisely controlled input data, and classify data in the storage more efficiently.
Zhang in view of Pingali does not specifically teach a schematic context which describes how data is structured, a semantic context which captures data meaning, and a social/organizational context comprising users following each other on a social network and organization membership.
DeStefano teaches schematic context which describes how data is structured, and a semantic context which captures data meaning, and a social/organizational context which captures relationship between users comprising organization membership ([DeStefano, page 3, Figure 1 Data Management Body of Knowledge] The ‘Architecture & Standards’ is the schematic context which describes how data is structured. [DeStefano, page 11, Figure 3] also discloses ‘Physical Structure’ which is the schematic context. 
[DeStefano, page 7, the last paragraph, Entity / Attribute] “At a very low level, this meta data describes the physical entities and attributes that make up data in business system …” also discloses the schematic context. [DeStefano, page 14-15, Example 4] discloses why it is important to take care of semantic context of data, and 
[DeStefano, page 18, 1.6.2 Solution Methodology] “This research focuses on improving an organization’s ability to govern and manage their data by addressing its “data awareness” through the use of linked data, semantic web techniques, and crowd searching, in order to leverage maximum enterprise participation via a low cost …”, [DeStefano, page 19-20, 1.7 Overall Solution Architecture] “The semantic web, or “web of linked data” refers to data that is published on the web is such a way that it is machine readable, it’s meaning is explicitly defined, it’s linked to other external data sets, and can in turn can be linked to from external data sets [29] … Graph structures have been described also in terms of cataloging master data [33]”, disclose semantic context”
[DeStefano, page 29, last paragraph] page 58-59, expressiveness; This paragraph teaches the social/organizational context comprising organization membership.).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having both the teaching of DeStefano, Pingali and Zhang to use the context graph comprises a schematic context and semantic context of DeStefano into the apparatus of Zhang and Pingali. The motivation to do so is to implement a data governance system that processes more types of information.
Neither Zhang, Pingali, nor DeStefano explicitly teaches a social/organizational context comprising users following each other on a social network , but it would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to substitute the various context of data of Zhang, Pingali, and DeStefano to the social/organizational context that comprises user following each other. The modification would have been obvious because DeStefano mentions “Further research can focus on further integration with corporate systems that can be indicative of the relationships across people within the organization. For example, email traffic can be retrieved and placed into a directed graph structure. Internal and corporate social networking platforms, such as Yammer can also be mined to provide network information about how people relate to one another” on page 128, 2nd paragraph and also in page 58-59 expressiveness. Therefore, capturing information of social platform like Yammer which has features of users following each other will include information or relationship of people following each other as it is well known feature in the social networking platform to have people follow each other and have data available of people having relationship based on who or what they follow for being able to capturing relationship of people and data as taught by DeStafano.
As per claims 8 and 15, they are method and program product claims having similar limitations to system claim 1 above. Therefore, they are rejected under the same rational as of claim 1 above.

Regarding the claim 3, Zhang in view of Pingali and further in view of DeStefano teaches the computer system of claim 1, wherein the context graph comprises one or more contexts each having one or more entities and one or more relations between the entities ([Pingali, Fig 3; 0047] “FIG. 3 is a schematic diagram 300 for an example usage profile. Specifically, FIG. 3 shows a representation of the event data or health care service usage by a single individual”, Pingali discloses the usage context with entities including doctor’s visit, prescription drug, etc).
The same motivation that was utilized for combining Zhang and Pingali as set forth in claim 1 is equally applicable to claim 3.
As per claims 10 and 17, they are method and program product claims having similar limitations to system claim 3 above. Therefore, they are rejected under the same rational as of claim 3 above.

Regarding the claim 5, Zhang in view of Pingali and further in view of DeStefano teaches the computer system of claim 1, wherein the machine learning framework provides contextual governance intelligence via implementation of a declarative syntax to construct machine learning pipelines ([Zhang, 0050] Graph system 100 supports structured SQL queries, unstructured columnar queries and graph queries at the same time”, the graph system of Zhang includes machine learning framework, and SQL is an example of a declarative syntax).
The same motivation that was utilized for combining Zhang and Pingali as set forth in claim 1 is equally applicable to claim 5.
As per claims 12 and 19, they are method and program product claims having similar limitations to system claim 5 above. Therefore, they are rejected under the same rational as of claim 5 above.

The claim 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0364534 A1) in view of Pingali (US 2017/0004279 A1), in view of DeStefano (Destefano, 2016, “Improving Enterprise Data Governance Through Ontology and Linked Data”), and further in view of Sundaram (US 2017/0344592 A1).

Regarding the claim 4, Zhang in view of Pingali and further in view of DeStefano teaches the computer system of claim 1, wherein output from the one or more connector components comprises a set of program instructions that update the context graph with new entities and new relations ([Pingali, Fig.1; 0031] “Both the reinforcement learning module 102 and the corrective learning module 103 will update the high level knowledge graph that is created from the series of deep learning activities on the event data to give a more updated predictive model”, updating knowledge graph encompasses adding vertices and edges, which are new relations and new entities). 
Zhang in view of Pingali and further in view of DeStefano failed to teach a queuing mechanism. 
The same motivation that was utilized for combining Zhang and Pingali and further in view of DeStefano as set forth in claim 1 is equally applicable to claim 4.
Sundaram teaches a queuing mechanism for updating data/database in a data storage ([Sundaram, 0012] “In another embodiment, the database integration system comprises at least one update queue for holding routed transactions before sending routed transactions to the at least three computing systems”, the database transaction is a unit of work performed within the database, thus it contains new entities and relations). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having the teaching of Sundaram, Pingali, Zhang, DeStefano to implement the method of Sundaram into the computer system of Pingali, DeStefano and Zhang to have wherein using the queuing mechanism. The motivation to do so is to control the flow of data more precisely.
As per claims 11 and 18, they are method and program product claims having similar limitations to system claim 4 above. Therefore, they are rejected under the same rational as of claim 4 above.

The claim 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0364534 A1) in view of Pingali (US 2017/0004279 A1), in view of DeStefano (Destefano, 2016, “Improving Enterprise Data Governance Through Ontology and Linked Data”), and further in view of Schmidt (US 20190213099 A1).
	
	Regarding the claim 6, Zhang in view of Pingali, and further in view of DeStefano teaches the computer system of claim 1, and plurality of machine learning models ([Pingali, 0031] “A machine learning module 110 is shown, which includes a big data engine 108 coupled to an initial data module 101, a reinforcement learning module 102, and a corrective learning module 103”). Zhang in view of Pingali, and further in view of DeStefano failed to teach wherein instructions to train the plurality of machine learning models further comprises: instructions to specify an optional pre-training phase, a required training phase, and an optional post-training phase. 
	The same motivation that was utilized for combining Zhang, Pingali, and DeStefano as set forth in claim 1 is equally applicable to claim 6.
Schmidt teaches wherein instructions to train the machine learning model further comprises: instructions to specify an optional pre-training phase, a required training phase, and an optional post-training phase ([Schmidt, 0039 and the following pseudo code] The /* pre training phase: */ corresponds to the pre-training phase, which prepares data and runs only if use_word2vec is set (i.e. optional). The /*initial training phase: */ is the training phase. After the /* multiple options now. */ is the post-training phase with various options, which prepare and send the data to available machine, or just store it for next iteration).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in art, having the teaching of Schmidt, DeStefano, Pingali and Zhang to implement the method of Schmidt into the method of Pingali, Zhang, and DeStefano to have wherein using the optional pre-training phase, training phase, and optional post-training phase. The motivation to do so is to add flexibility to data preparing process and finalizing output data process. 
As per claims 13 and 20, they are method and program product claims having similar limitations to system claim 6 above. Therefore, they are rejected under the same rational as of claim 6 above.

Regarding the claim 7, Zhang in view of Pingali and further in view of DeStefano teaches the computer system of claim 6. Zhang in view of Pingali and further in view of DeStefano failed to teach wherein the optional pre-training phase comprises preparing a dataset for training, and wherein the required training phase comprises specifying a machine-learning algorithm to execute over the dataset, and wherein the optional post-training phase comprises preparing the dataset for use in an application or for export.
The same motivation that was utilized for combining Zhang, Pingali, and DeStefano as set forth in claim 1 is equally applicable to claim 6.
Schmidt teaches wherein the optional pre-training phase comprises preparing a dataset for training, and wherein the required training phase comprises specifying a machine-learning algorithm to execute over the dataset, and wherein the optional post-training phase comprises preparing the dataset for use in an application or for export ([Schmidt, 0039 and the following pseudo code] The /* pre training phase: */ corresponds to the pre-training phase, which prepares data and runs only if use_word2vec is set (i.e. optional). The /*initial training phase: */ is the training phase. After the /* multiple options now. */ is the post-training phase with various options, which prepare and send the data to available machine, or just store it for next iteration).
The same motivation that was utilized for combining Zhang, Pingali, DeStefano, and Schmidt as set forth in claim 6 is equally applicable to claim 7.
As per claims 14, they are method and program product claims having similar limitations to system claim 7 above. Therefore, they are rejected under the same rational as of claim 7 above.

Response to Argument
Applicant’s arguments filed 7/26/2022 have been fully considered but they are not persuasive.
The applicant respectfully argues that the combination of Zhang, Pingali, and DeStefano does not teaches wherein the context graph comprises … a social/organizational context which captures relationships between users comprising users following each other a social network and organization membership. 
Even though the combination of Zhang, Pingali, and DeStefano does not explicitly teaches the ‘social/organizational context which captures relationships between users comprising users following each other a social network and organization membership’, it is obvious to a person with ordinary skill in the art to substitute the various contexts of data of Zhang, Pingali, and DeStefano to the social/organizational context which captures relationships between users comprising users following each other a social network and organization membership before the effective filing date, as DeStefano mentions ‘… Yammer can also be mined to provide network information about how people relate to one another’, which can be interpreted as people following each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding data governance system that processes social context data.
US 20140149422 A1
US 9390450 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can normally be reached M-F 7:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUN KWON/
Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127